Citation Nr: 0943856	
Decision Date: 11/18/09    Archive Date: 11/25/09

DOCKET NO.  05-24 579A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for an 
acquired psychiatric disorder, to include schizophrenia, 
paranoid type.  

2.  Basic entitlement to nonservice-connected disability 
pension benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel



INTRODUCTION

The Veteran had active military service from July 1996 to 
July 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the Veteran's request 
to reopen his claim for service connection for schizophrenia 
on the grounds of no new and material evidence, and a 
February 2004 letter that denied service connection for 
pension benefits.  


FINDINGS OF FACT

1.  An October 2002 rating decision that denied service 
connection for schizophrenia was not appealed.

2.  In correspondence dated in March 2004 the Veteran 
requested that his previously denied claim for service 
connection for schizophrenia be reopened.

3.  Evidence compiled since the October 2002 rating decision 
regarding service connection for a psychiatric disorder, to 
include schizophrenia, is new, but does not raise a 
reasonable possibility of substantiating the claim.

4.  Although the Veteran served on a period of active duty 
less than 90 days; he was not discharged for a disability 
incurred in or aggravated by service and is not service-
connected for a disability which would have justified a 
discharge from service.


CONCLUSION OF LAW

1.  The October 2002 rating decision denying service 
connection for schizophrenia is final.  38 U.S.C.A. § 7104 
(West 2002); 38 C.F.R. § 20.1100 (2009).

2.  New and material evidence sufficient to reopen a 
previously denied claim for service connection for 
schizophrenia has not been received.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2009).

3.  Basic eligibility for entitlement to pension benefits is 
precluded by law.  38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. 
§ 3.3 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a rating decision dated in October 2002 the RO denied 
service connection for schizophrenia, paranoid type on the 
basis that the condition preexisted service and that evidence 
did not show that the condition was aggravated beyond normal 
progression during service.  A notice of disagreement was not 
filed, and the decision became final.  38 C.F.R. § 3.104.  
Even so, applicable law provides that a claim which is the 
subject of a prior final decision may be reopened upon 
presentation of new and material evidence.  See 38 C.F.R. § 
3.156.

In March 2004 the Veteran requested his previously denied 
claim for service connection for schizophrenia be reopened.  
In a rating decision dated in June 2004 the RO issued a 
decision denying service connection for schizophrenia on the 
grounds that the evidence submitted was not new and 
material.  The Veteran has appealed.

The Board notes that a change in diagnosis or specificity of 
the claim must be carefully considered in determining the 
etiology of a potentially service- connected condition and 
whether the new diagnosis is a progression of the prior 
diagnosis, correction of an error in diagnosis, or 
development of a new and separate condition.  38 C.F.R. § 
4.13, 4.125 (2008); Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 
2008).  In this case, the Veteran's current claim for service 
connection for schizophrenia is based on the same diagnosis 
and factual basis as the time the case was last decided on 
the merits, new and material evidence is necessary to reopen 
the claim.  Id.  

New evidence is defined as existing evidence not previously 
submitted to the VA, and material evidence is defined as 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a). 

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992). 

The Board has rephrased the issues on appeal.  The Veteran's 
claim was previously denied and that determination is final.  
While the RO may have determined in its February 2008 
supplemental statement of the case that new and material 
evidence had been presented, and reopened the claim on that 
basis, that determination is not binding on the Board's 
determination of the question of whether new and material 
evidence has been submitted.  The Board must address the 
issue initially itself.  Barnett v. Brown, 83 F.3d 1380, 1384 
(Fed. Cir. 1996), Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001).   

A memorandum found that the Veteran's service treatment 
records (STRs) were unavailable.  A search for service 
treatment records (STRs) yielded no findings of records.  The 
Board notes VA's heightened duty to assist the veteran with 
the development of his claim where STRs are unavailable.  See 
Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005), aff'd 
455 F.3d 1346 (Fed. Cir. 2006); cert. denied 127 S. Ct. 2265, 
167 L. Ed. 2d 1093 (2007). 

The evidence of record at the time of the October 2002 rating 
decision included the Veteran's Department of Defense Form 
214 (DD 214) that showed the Veteran did not complete his 
first full term of service due to a disability that existed 
prior to service.  Private medical records dating from March 
1995 to March 1996 show that the Veteran was admitted into 
inpatient psychiatric care in March 1996.  Family members 
reported the Veteran as acting in an increasingly bizarre and 
disorganized manner while appearing to be responsive to 
hallucinatory stimuli.  The Veteran was admitted again in 
January 1998 for a period of three weeks for paranoid thought 
content.  The diagnosis upon admission was schizophrenia, 
chronic, paranoid.  Also included was a May 2002 compensation 
and pension (C&P) mental disorders examination.  The Veteran 
reported that he had six inpatient hospitalizations due to 
his paranoid ideations and auditory hallucinations.  The 
diagnosis was schizophrenia, chronic paranoid type.  

The evidence compiled since the October 2002 rating decision 
includes a service treatment record dated in December 1996 
that showed the Veteran dislocated his thumb.  Also included 
were medical records dating from February 2003 to October 
2003 that show that the Veteran was admitted to inpatient 
psychiatric care in March 2006.  The diagnosis upon admission 
was schizophrenia, chronic paranoid.  Social Security 
Administration (SSA) records also show that the Veteran was 
diagnosed with and treated for schizophrenia.  The evidence 
in the private medical records, while new, is not material to 
the issue of service connection.  While the Veteran is 
competent to state, as he has in conjunction with his 
previous claim, that he was diagnosed with schizophrenia in 
service, there is still no competent medical evidence that 
purports that a pre-existing psychiatric condition was 
aggravated during service or that it did not pre-exist 
service.  See Routen v. Brown, 10 Vet. App. 183 (1997), 
aff'd, 142 F.3d 1434 (1998).  Accordingly, the newly 
submitted evidence does not raise a reasonable possibility of 
substantiating the Veteran's claim for service connection.  
New and material evidence having not been found, the 
Veteran's request to reopen his claim must be denied.

Nonservice-connected pension benefits

Under the relevant law, pension is payable to a Veteran who 
served in the active military, naval, or air service for 
ninety (90) days or more during a period of war.  If the 
Veteran served less than ninety (90) days, pension is payable 
if the Veteran served during a period of war and was 
discharged or released from such service for a disability 
adjudged service-connected without the presumptive provisions 
of law, or at the time of discharge, he had such a service-
connected disability, shown by official service records, 
which in medical judgment would have justified a discharge 
for disability.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.3.

In addition, according to 38 C.F.R. § 3.12a, a person who 
originally enlists (enlisted person only) in a regular 
component of the Armed Forces after September 7, 1980 and any 
other person (officer as well as enlisted) who enters on 
active duty after October 16, 1981 and who has not previously 
completed a continuous period of active duty of at least 
twenty-four months or been discharged or released from active 
duty under 10 U.S.C. § 1171 (early out) who does not complete 
a minimum period of active duty is not eligible for any 
benefit under title 38, United States Code or under any law 
administered by VA based on that period of service. 38 C.F.R. 
§ 3.12a. The term minimum period of active duty means, for 
the purposes of this section, the shorter of the following 
periods:

(1)  twenty-four months of continuous active duty.  
Non- duty periods that are excludable in 
determining VA benefit entitlement (e.g. see 38 
C.F.R. § 3.15) are not considered as a break in 
service for continuity purposes but are to 
subtracted from total time served; 

(2)  The full period for which a person was called 
or ordered to active duty.  See 38 C.F.R. § 3.12a 
(a).

The minimum period of active duty requirement does not apply:

(1)  To a person who is discharged or released 
under 10 U.S.C. §§ 1171 or 1173 (early out or 
hardship discharge); (2)  To a person discharged or 
released from active duty for a disability adjudged 
service connected without presumptive provisions of 
law, or who at the time of discharge had such a 
service-connected disability, shown by official 
service records, which in medical judgment would 
have justified a discharge for disability; (3)  To 
a person with a compensable service-connected 
disability; (4)  To the provision of a benefit for 
or in connection with a service-connected 
disability, condition, or death; and (5)  To 
benefits under chapter 19 of title 38, United 
States Code.  See 38 C.F.R. § 3.12a (d).

The VA's determination of whether a claimant's service meets 
these threshold requirements is usually dependent upon 
service department records verifying such service.  See 38 
C.F.R. § 3.203.

Evidence of record includes a DD 214 showing that the Veteran 
served on active duty with the United States Army from July 
16, 1996 to July 16, 1997.  No prior active service was noted 
therein, and no additional active duty is demonstrated.  It 
was noted that the Veteran did not complete the first full 
term of service.  The reason for separation was stated as the 
presence of a disability that existed prior to service.  

The Board has considered the Veteran's contentions with 
regard to the "unfairness" of the determination that the 
nature of this service precludes entitlement to pension 
benefits.  However, the findings of a United States service 
department verifying a person's service are binding on the VA 
for purposes of establishing service in the U.S. Armed 
Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).

In sum, while the record shows that the Veteran's period of 
active service constituted more than ninety (90) days, the 
evidence shows that the Veteran did not meet the twenty-four 
months of continuous active duty requirement nor did he 
complete the full period for which he was called or ordered 
to active duty.  Moreover, he was not discharged for a 
disability incurred in or aggravated by service, and is not 
service-connected for a disability which would have justified 
a discharge from service.  As indicated, the Veteran was 
discharged for a disability that existed prior to service, 
and the evidence does not show that his schizophrenia was 
aggravated beyond normal progression during active military 
service to merit service connection based upon aggravation.  
As a result, he does not have basic eligibility for VA 
pension benefits and his claim must be denied on that basis.  
38 U.S.C.A. § 1521; 38 C.F.R. § 3.3. In a case where, as 
here, the law is dispositive, the claim must be denied 
because of lack of entitlement under the law.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative of any information and medical or lay evidence 
that is necessary to substantiate the claim. 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended 
by 73 Fed. Reg. 23,353-56 (Apr. 30, 2008).  Notice which 
informs the veteran of how VA determines disability ratings 
and effective dates should also be provided.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice should be provided to the claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004). 

During the pendency of the appeal the Court issued a decision 
in which it held, in part, that VA's duty to notify a 
claimant seeking to reopen a claim included advising the 
claimant of the evidence and information necessary to reopen 
the claim and of the evidence and information necessary to 
establish entitlement to the underlying claim for the benefit 
sought by the claimant.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The Court further held that VA must, in the context 
of a claim to reopen, look at the bases for the denial in the 
prior decision and respond with a notice letter that 
describes what evidence would be necessary to substantiate 
the element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Id. at 9-10.  

In a letter dated in April 2004 the Veteran was advised of 
the information and evidence necessary to reopen his claim 
for service connection for schizophrenia condition, and of 
the evidence needed to substantiate the underlying claim for 
service connection.  He was also informed of how VA 
establishes disability ratings and effective dates in a 
letter dated in February 2008.  Dingess/Hartman, 19 Vet. App. 
473.  Although the February 2008 letter was issued after the 
rating decision, since service connection is being denied, no 
disability rating or effective date will be assigned, so 
there is no possibility of any prejudice to the veteran.  The 
Board thus finds that the Veteran was provided adequate 
notice in accordance with 38 U.S.C.A §§ 5103, 5103A with 
regard to his claims for service connection.  

As to VA's duty to assist, STRs and private medical records 
have been obtained and associated with the claims file.  The 
Board is satisfied that VA has sufficiently discharged its 
duty in this matter.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). 


ORDER

New and material evidence having not been submitted, the 
claim of entitlement to service connection for an acquired 
psychiatric disability is not reopened and the claim remains 
denied.

Basic entitlement to nonservice-connected disability pension 
benefits is denied.  




____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


